x...:::/
2                OFFICE   OF THE   ATTORNEYGENERAL     OF   TEXAS

                                      AUSTIN




    Oeme, Fish     and Oyster   Conmhai~n
    Austin,     Texas

    Oelatlemenr




              We have your requ                      loa on the above
    questioas, whiah reads 08 f




                                               owing quent&ul is

                                         crateof looation bss
                                        r, may the loaetor lapse
                                        ondl%itrinthOFOSd&de~-
                                   y notifying ths @ame, Pi&i and
                                   of hi8 deslm to do so?

                             tifylng the oiiJB6,
                                               Ol6h an& oyetsr
              Com.bslon of his desire to Lap88 ekportion of
              bin W     and by frrrnlshingthe proper field
              notes of a aompetaat survep~ deseribiag the
              portion desired to be wi#dMWa?
                   "2. If the maaver to either m6atian of the
              PlrUi qttestioaia ia the affimtiVe,   aSg Q POF-
j             tiw of any lo&am     be dxwpped, Without MaW.




m
O&me, Flrh and Oyatep Commlssion, Page 2


     payment au suah portion, after annual rental
     payment haa beaome due.

          "3. In the event a locator is issued a
     certificate and the spouse of such locator is
     likeviae Issued a uertiflcste on a separate
     location, pay one of them lavfully retain
     both loo&ions upon the death of the other
     v3mn the total aoreage of the locations DO
     held totaL more than one hundred gapes?

           “4.     If the amver   to   the third   qusntlOn
     in   in the   negative,my tho livtng  spousere-
     ta in luah    portionof the tvo alaims au vi11
     equdnotmorethanone           hundredamest"
          The statute8 controlling these mtters are Artiolsa
4035-4041, inolusive, Revised Civil Ststutes of Texas which We
quote in full:

         'Art. 4035. Any perma vho ir 8 citisen
    of the United States or w   domstio oorpon-
    tlon shall have the right of obtainiryla lo-
    oatioa for planting oysters and making private
    oyster bedo vithin the public vaten of this
    State, by aakiag writtm 8pplioatien  to tb
    Corrissioner desoribing the loeatloa desired.
    A fee of tventy dollara eash mst aceow
    lmoh appllaatian,
          *Art.  4036. When the appliaation and fee
    provided for in the preceding artlole have been
    reoslved by the Comissloner he shall examine
    thoroughl the location desired, an soon as
    practioabfe, vlth tongs, dzwdge or any otheg
    erticient meann. If the same be not a natural
    oyster bed or reef, and exempt from loeatlon
    by any atiicle of this obapter, he ahall have
    the looation surveyed   by a c-tent     awve~ or*
    In mklng    said location, said suweyor shas1
    plant two Iran stakes or pipes    oa the shore
    line nearest to thy proposed location, one at
    es& end of the proposed loaatlon, whi& said
    stake8 or pipee rhall be not 106s than tvo
    la&or   ln diameter,  aad be eet  at least three
    feet tithe groxtnd. Said at&s8 or pipes 8hrll
Came, Flab 8nd Oyster Commission, Page 3


     be placed with referems  to bearings of not
     less than three netural or permanent objeete
    or land marks.   And the looator shall plaoe
    and maintain under the dlreatlon of the Corn-
    missioner 8 buop at eaob aorner of hL8 oyster
    claim farthest from the lsnd. No person shall
    loarts VPteP or ground oorered vlth w&tar for
    planting oysters along knj bay 8hore In t&l8
    State, nemrer thmn one hundred yards from
    ShOPO.
          "Art. 403-r. The ColmlI8slonershall give
    the loaator a oertiflcate signed and sealed by
    the Comls8loner.    Suoh aertlfioate 8hall show
    the dete of appllcatlon, date of mrvey, number,
    desorlptlon of metes and bounds with reforencre
    to the points of thn fmmpm8S mnd n&tug&l mnd
    artiflolrl obfeots by whloh said location aen
    be found fmd verified. The loaator shall, be-
    fore suah aertifloote is delivered to hia, pay
    the ComIarloner survoyo~~~ fees end all other
    expenses conneoted with ostablI8hIng rush loea-
    tion. If 8ueh sums, as oosts of the location
    and establishment of the olalm, are less than
    the tventy dollar8  paid to the Gotissioner,
    the dlfferenoe In amount 8hall be returned to
    suah looator by the C0mIrsIoner.    If such
    expeare8 ammat to more then tventy dollars,
    the deflolt shall be paid to the CoamIssIoner
    by t.he looator.

         "At tinytime not exueodlng sixty days
    after the date of suoh oezrtiflosteof locstlon,
    the locator must file the same vlth the county
    clerk of the aounty In vhlah the loaotlon 1s
    situated, vho shall reaord the same In a well
    bound book kept for that purpose, and the orlg-
    lnel vlth a ~ertlflaate af registration shall
    be returned to the owner or looatoxq the olerk
    shall maeire for the reeordlng of suoh aertl-
    ficate the seam fee as far hecordlng deeds)
    the original or oertlfled copies of such 0e)f-
    tlfloate 8hall be adrpiasibleIn evldenoe W%&P
    the emme rule governing the admlssloa of deeds
    or certified eoplee thenof.
Oeam, Fllrhand Oyster hUi88iOn.                 p-e   4


         “Art. 4038. Any person who shell be
    granted e oertifioate of looetion as pro-
    vided for Fn the pPeoedlng artiole shall be
    proteoted in hI8 posserrslonthereof against
    tPeagms8 t&Peon In like IMnner ma freeholders
    are protected in their pO88e88iOn8, 88 long ma
    he maLntains all stmkes end buoys In their
    origInal and aorreat position, awl oompliee
    vlth all lavs, Pules and regulations govern-
    Ing $he fish and oyster industries.

           ‘Art.     4039.  lo person, firm or CSOP~OP~-
     tlon 8ha.U      ever own, lease 0P othemrlse aontPo1
    more  thmn   lu     hundred acr438 of land aovered by
    vmter, the ears being oy8ter loo8tlons awler
    thi8  Ch&ptOT, Mti Vithin the publie V8terS Of
    this  8tmtej aad mny person. firm or corporation
    thmt now hold8 more than one huMPed eo~es of
    oyster locatl0n8, 8halJ not be permitted hePe-
    mfter   to require,     1eese  or othervise o~ntrol
    m0r.j pr0vid.d that Do ooppo%‘atiO8A      shall 1-80
     or aontwl uy            suah   lunlr oovend by vmtor un-
     less suoh corporation 8hal.lbe duly Fneorpomted
     under the levs of this State.

           "Art. 4040.          Any   person.    finn or eorpoPatlon
    rho   ha8    SOb\LWd,      0F   my henmftor seewe 8 loaa-
     tion for a privmto eystor      bed  in this  Nate, shall
     keep the tW0 inW St&e8 Or pipe8 aad buoy8 aS
     provided fOP by l&V, fn ptiOe, and Shru pPe8ePve
     the   marks  SO 10%    8s he 18 the leerme of said
     10MtiM,      and thi8 #&h&ii 8ppiJ 8180 tO~M7     P@FSOn,
     fina oP aorporetlon 8aqulPIng any loartlon by
     pug&aao or transfer of any nd~ture,and seld lo-
     emtier   or the e88lgnoe   of any looatar   shell have
     the right to fmoe s8ld location or ury put
     thePeofj provided that sold fen08 daee not
     obatruot    Mvlgatlom through OP Into a Pegular
     ohanna or cut leading       to other pub110 waters.
           “APt.    4041.The mfner or loaator of privets
     oyster     bsda uader
                         the fOPeg0I.W POV%S~OIUJ ha.11
     not be nqulred to pay cry rents.18on SU0h lOWA-
     time fog a pejiod of five yews, or till.8wh
     tw     8s he shall begin to market or sal2 OystePs
O&me, Fish and oyster COMR~~S~OA, P&go 5


     from such location or bad. Uh*n such locator
     shell begin to sell or mket   oysters from
     such location, he shall pay the State one dol-
     lar and fifty dents per mare per annum and tvo
     GOAtE 8 barrel on oyster seles. Fellun to pay
     suah rental by the first day of Marah of each
     peer shall snnti and be 8 ?OrfOIt\llu,
                                          of his
     lee8e. An& if oyster8 era not marketed or sold
     from such loaetlon vlthin five ye&M from the
     dete of looatlon, SUOh location shall beam
     void.'
          The above quoted stmtutes make no provision for the
lmpse of 8 part of 8 loaatlon. Artlole 4038, supra,     proteots
the rlehts of tha loaetor in the m08aession    of his laeatlou
only “%~~iong 88 he &AtbiA8     bll-st8kes  end buOya in their
orl@nal and oorraot wsltlon."      It veuld eppemr, therefore,
 hat the Only method VhenbY    a 1OOAtOr ray SUlTeAder 8 p&rt of
his looetIon~ 18 to make mp~liaetion for i new oertlflcite for
the 8&%ler exwi in the SLW manner by vhieh he obteined the
orIglnal larger 1008tIOA. our mnmcer to both p&rtS     of your
first qAe8tiOA I8 in the nogatiw, vhioh m&k88 8a anaver to
YOUX'88OOAd qil*StfWl-6e888l7.
                  POW t0 8 6OASid8F8tiOA Of YOUl third QU88tiOA.
          we tUl'll
Artlole 4039, EUpra, UpPeaS%y lirit8 t0 mot more than OSLOhrtn-
dred mare8 the lree of oyster looetIon8 whiah my be ovAed,
leased or otherwise aontrolled by any one pe~*Otl,    flrr or eor-
pOP8tiOA. Where m spouse,eeqtins by tnheritmoe, oyster loua-
tion8 vhlc.htogether 01th those prwlou~l~ OvAed by him total
more than one hundred eore8, he my not be penrltted to retmtn
more than one hundred 8OPe81. In mob oa80, he laapobtrin AQV
oertifiartes embraaFrrgPWtS of both al8iU8 not totelling QePe
thm one hundred more8 in the manner -o&ted         LA our wmver to
your first que8tIon.

                                            YOWS   very truly